Citation Nr: 0713627	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  03-34 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
status-post compression fracture of L2 with scoliosis 
(hereinafter, "low back disorder'), currently evaluated as 
40 percent disabling.

2.  Entitlement to an effective date earlier than October 22, 
2001, for the assignment of a 40 percent rating for the 
service-connected low back disorder.

3.  Entitlement to service connection for an upper back 
(thoracic spine) disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from February 1984 to 
September 1987, June to September 1988, and January to June 
1992.  Further, the record reflects that she had additional 
service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which, in pertinent part, assigned a 40 percent rating for 
the service-connected low back disorder, effective October 
22, 2001, and denied service connection for an upper back 
disorder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected low back disorder is not 
manifested by pronounced symptoms of intervertebral disc 
syndrome, that are persistent and compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief; nor ankylosis; nor incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

3.  Service connection was established for the veteran's low 
back disorder by a December 1997 rating decision, evaluated 
as 10 percent disabling, effective June 17, 1997.  Although 
the veteran submitted a timely Notice of Disagreement (NOD) 
to that assigned rating, she did not perfect her appeal by 
filing a timely Substantive Appeal after a Statement of the 
Case (SOC) was promulgated in April 1999.

4.  A September 1999 rating decision assigned an increased 
rating of 20 percent for the veteran's service-connected low 
back disorder, effective April 22, 1998.  No timely NOD was 
received regarding this assigned rating or the effective date 
thereof.

5.  Following the September 1999 rating decision, no written 
communication was received prior to October 22, 2001, in 
which the veteran indicated she was seeking an increased 
rating for her service-connected low back disorder.

6.  No competent medical evidence if of record within the one 
year period preceding the October 22, 2001, claim which 
reflects it was factually ascertainable that the veteran was 
entitled to a rating in excess of 20 percent for her service-
connected low back disorder.

7.  The competent medical evidence does not reflect that the 
veteran currently has a chronic upper back (thoracic spine) 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
veteran's service-connected low back disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, .4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001).

2.  The criteria for an effective date earlier than October 
22, 2001, for the assignment of a 40 percent rating for the 
veteran's service-connected low back disorder are not met. 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400 (2006); VAOPGCPREC 12-98 (Sept. 23, 1998).

3.  Service connection is not warranted for an upper back 
(thoracic spine) disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board notes at the outset that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, as well as a duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by a letter dated in 
November 2001, which is clearly prior to the May 2002 rating 
decision that is the subject of this appeal.  She was also 
sent additional notice by a letter dated in April 2005.  
Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in a March 2007 statement the veteran's 
accredited representative cited to relevant regulatory and 
statutory provisions regarding his current appellate claims 
to include the schedular criteria for evaluating her service-
connected low back disorder.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).

The Board acknowledges that it does not appear the veteran 
was provided with the specific type of information regarding 
disability rating(s) and effective date(s) as discussed by 
the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, for the reasons stated below the Board 
concludes that her increased rating and effective date claims 
must be denied.  Further, as already stated, she has 
indicated familiarity with the requirements for the benefits 
sought on appeal.  Moreover, she has not indicated that she 
has received inadequate notice in this case.  Therefore, she 
has not been prejudiced by the Board's decision to proceed 
with the adjudication of her appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Mayfield, supra; Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate her claims and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing in 
the record indicates the veteran has identified the existence 
of any relevant evidence that is not of record.  As part of 
her November 2003 Substantive Appeal, she indicated that she 
did not want a Board hearing in conjunction with this appeal.  
Moreover, she was accorded VA medical examinations in March 
2002 and July 2005 regarding this case.  The Board 
acknowledges that the veteran's representative criticized the 
July 2005 examination due to the fact the examiner stated the 
claims folder was not available for review.  Nevertheless, 
the veteran does not contend, nor does the record reflect, 
that there is any deficiency regarding the examiner's 
findings as to the current nature and severity of the 
veteran's current orthopedic disabilities, which is focus of 
this case.  Therefore, the Board concludes that the findings 
of the July 2005 VA medical examination are adequate for a 
full and fair resolution of this appeal.  Consequently, the 
Board finds that the duty to assist has been satisfied in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, the record reflects that the veteran is an 
X-ray technician.  However, nothing on file shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a competent medical opinion 
as to the severity of her service-connected low back 
disorder, nor to diagnose a current disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); Black v. Brown, 10 
Vet. App. 297, 284 (1997) (in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data); 38 C.F.R. § 3.159(a)(1).  Consequently, her 
contentions cannot constitute competent medical evidence.  


I.  Increased Rating

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for evaluating disabilities of the back were 
substantially revised during the pendency of this appeal.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

With respect to the "old" criteria, the Board notes that 
former Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. 
§ 4.71a (2001).

Former Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a 
(2001).

Former Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain. With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. 
§ 4.71a (2001).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 40 percent for her service-connected 
low back disorder.

With respect to the "old" criteria, the Board notes that 
former Diagnostic Codes 5292 and 5295 provided a maximum 
rating of 40 percent.  As such, they are not applicable to 
her current claim for a rating in excess of 40 percent.

In regard to former Diagnostic Code 5293, the Board finds 
that the veteran's low back disorder is not manifested by 
pronounced symptoms of intervertebral disc syndrome, that are 
persistent and compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

The March 2002 VA medical examination revealed no postural 
abnormalities, although there was approximately an 8 degree 
scoliosis centered at L2 that involved the lower thoracic and 
lumbar area.  In addition, there was tenderness noted in the 
spinous processes at the L3-4 area, and pain in motion in the 
back.  Nevertheless, she had forward flexion of the lumbar 
spine to 80 degrees, with a pulling or tightness compared to 
normal of 95 degrees; backward extension total motion was 20 
degrees with pain compared to normal of 35 degrees; right 
lateral flexion 15 degrees, left lateral flexion 17 degrees, 
with pain in the sacroiliac area and muscle pulling, with 
normal of 40 degrees; rotation was 30 degrees to the right, 
and 40 degrees to the left, with normal being 35 degrees.  
These range of motion findings do not indicate that the 
veteran's service-connected low back disorder has resulted in 
pronounced symptomatology.  Moreover, neurologic evaluation 
was nonfocal with negative straight leg raises, deep tendon 
reflexes 2/4 in the upper and lower extremities.  Further, 
muscle bulk and tone were found to be normal, strength 5/5 
throughout the upper lower extremities, and sensation was 
intact.  These findings are also against the veteran's 
service-connected low back disorder being manifested by 
pronounced symptomatology.

The more recent July 2005 VA examination is against a finding 
of pronounced symptomatology as well.  For example, while 
there was palpable tenderness in the lower lumbar region, 
there was no paraspinous muscle spasm noted.  The veteran was 
also found to ambulate with a  steady gait without assistive 
device, and was able to ascend the examining table without 
difficulty.  Range of motion was as follows: lateral bending 
of 20 degrees to the right and 25 degrees to the left; 
forward flexion to 90 degrees; extension to 20 degrees; right 
and left lateral rotation to 30 degrees.  Moreover, while 
there was mild increase in pain following repetitive 
movement, there was no change in range of motion.  Further, 
the examiner described the veteran's degenerative disc 
disease as "moderately severe."

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 40 percent under former Diagnostic Code 5293.

With regard to the "new" criteria, the Board notes that a 
thorough review of the competent medical evidence does not 
indicate that the veteran's service-connected low back 
disorder has been found to be manifested by ankylosis.  
Rather, the aforementioned range of motion findings on the VA 
medical examinations indicates that while there is some 
limitation of motion, the spine is not fixed in flexion or 
extension nor in a neutral position.  Thus, she does not meet 
or nearly approximate the criteria for a rating in excess of 
40 percent under the General Rating Formula for Diseases and 
Injuries of the Spine.

The Board further finds that the competent medical evidence 
does not reflect that the veteran's service-connected low 
back disorder has resulted in a period(s) of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician having a total duration of at least 
6 weeks during the past 12 months.  Consequently, she does 
not meet or nearly approximate the criteria for a rating in 
excess of 40 percent under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For these reasons, the Board finds that the veteran's 
service-connected low back disorder does not meet or nearly 
approximate the criteria for a rating in excess of 40 percent 
under any of the potentially applicable Diagnostic Codes.  
Therefore, the preponderance of the evidence is against her 
claim for an increased schedular rating.

The Board notes that the regulations provide that in 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  Moreover, the Court has held that the 
question of an extraschedular rating is a component of a 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1996).  However, it does not appear 
that the RO has evaluated whether the veteran is entitled to 
extraschedular ratings.  Under Floyd v. Brown, 9 Vet. App. 
88, 95 (1996), the Board cannot make a determination as to an 
extraschedular evaluation in the first instance.  See also 
VAOPGCPREC 6-96. 
Nevertheless, the Board can address the matter of referral of 
this matter to appropriate VA officials.

The Board notes that the record does not indicate the veteran 
has been hospitalized for her service-connected low back 
disorder during the pendency of this case.  In fact, she 
reported at the July 2005 VA medical examination that she had 
not had back surgery.  Thus, it does not appear that her 
service-connected low back disorder has resulted in frequent 
periods of hospitalization.

The Board acknowledges that the July 2005 VA examiner opined 
that the veteran's low back disorder had had a significant 
effect on her day to day life; that she had difficulty 
performing her job as an X-ray technician and had had to 
adjust her job duties to be more administrative to avoid 
strain on her spine; and that she had difficulties performing 
activities at home such as housework and gardening.  However, 
the record reflects that she remains employed, and has 
indicated she has made adjustments to her job duties in order 
to accommodate her low back problems.  Accordingly, the Board 
is of the opinion that such impairment has been adequately 
compensated by the current schedular rating.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  As such, it does not appear the 
service-connected low back disorder has resulted in marked 
interference with employment.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

II.  Effective Date

Legal Criteria.  In general, the effective date for an 
increase will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(1).  For an increase in disability 
compensation, the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

In VAOPGCPREC 12-98 (Sept. 23, 1998), VA's General Counsel 
noted that 38 C.F.R. § 3.400(o)(2) was added to permit 
payment of increased disability compensation retroactively to 
the date the evidence establishes the increase in the degree 
of disability had occurred; that this section was intended to 
be applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty. It was noted that this section was not intended to 
cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.  

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. § 
3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for one 
or more benefits under the laws administered by the 
Department," and "identify the benefits sought."

Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
October 21, 2002, for the assignment of a 40 percent rating 
for her service-connected low back disorder.

Historically, the Board notes that service connection was 
established for the veteran's low back disorder by a December 
1997 rating decision, evaluated as 10 percent disabling, 
effective June 17, 1997.  Although the veteran submitted a 
timely NOD to that assigned rating, she did not perfect her 
appeal by filing a timely Substantive Appeal after a SOC was 
promulgated in April 1999.  Thereafter, a September 1999 
rating decision assigned an increased rating of 20 percent 
for the veteran's service-connected low back disorder, 
effective April 22, 1998.  No timely NOD was received 
regarding this assigned rating or the effective date thereof.

In view of the foregoing, the Board finds that both the 
December 1997 and September 1999 rating decisions, to include 
the ratings assigned therein for the service-connected low 
back disorder, are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Consequently, the Board may not readjudicate the 
claim on the same factual basis as these decisions in the 
absence of clear and unmistakable error (CUE).  See 38 C.F.R. 
§§ 3.104(a), 3.105(a) and 20.1103.  Inasmuch as the veteran 
has not alleged CUE regarding either rating decision, the 
Board has no authority to consider that issue.

A thorough review of the record for the period between the 
September 1999 rating decision and the current October 22, 
2001, effective date does not show VA received any written 
communication by or on behalf of the veteran in which she 
indicated that he was seeking an increased rating for her 
service-connected low back.  Thus, no valid increased rating 
claim was submitted during the period between the September 
1999 rating decision and the current effective date of 
October 22, 2001.  See Rodriguez, supra.  

The Board also finds that no competent medical evidence if of 
record within the one year period preceding the October 22, 
2001, claim which reflects it was factually ascertainable 
that the veteran was entitled to a rating in excess of 20 
percent for her service-connected low back disorder.  In 
evaluating this period, the Board notes that as it is prior 
to the revision of the criteria for evaluating spine 
disabilities, only the "old" criteria is for consideration.  
See VAOPGCPREC 3-2000.

The Board acknowledges that various treatment records for the 
one year period prior to October 22, 2001, reflect the 
veteran sought treatment for low back pain.  However, no 
competent findings were made as to her specific range(s) of 
motion of the low back.  Further, treatment records dated in 
July and August 2001 describe the range of motion as intact.  
Consequently, it was not factually ascertainable that the 
veteran met or nearly approximate the criteria of severe 
limitation of motion so as to warrant a rating in excess of 
20 percent under former Diagnostic Code 5292.  These findings 
also indicate that it was not factually ascertainable that 
the service-connected low back disorder had resulted in 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, nor 
abnormal mobility on forced motion.  In addition, there were 
no competent medical findings during this period indicative 
of either listing of the whole spine to opposite side and/or 
positive Goldthwait's sign.  As such, it does not appear that 
she was entitled to a rating in excess of 20 percent under 
former Diagnostic Code 5295, prior to the October 22, 2001, 
effective date.  The Board also notes that while there were 
notations of muscle spasm, these findings appear to be 
consistent with the criteria for a 20 percent rating under 
former Diagnostic Code 5295.

The Board further finds that the competent medical evidence 
for the one year period prior to October 22, 2001, does not 
reflect that it was factually ascertainable that the service-
connected low back disorder was manifested by severe symptoms 
of intervertebral disc syndrome, with recurring attacks and 
intermittent relief.  For example, treatment records dated in 
July 2001 note that while diffuse tightness and tenderness 
were noted in the lower paralumbar musculature, this was not 
found to be significant.  Records dated later that same month 
note she reported that, overall, she felt she was doing much 
better even though she continued to have some pain and 
discomfort.  She reported that the soreness and tightness to 
the shoulders, neck, and arms was much improved to completely 
resolved.  Thereafter, records dated in August 2001 note, in 
pertinent part, that while there was still some pain and 
tightness, the pain did not radiate down to the legs.  
Moreover, as noted in the preceding paragraph, the July to 
August 2001 treatment records found range of motion to be 
"intact."  In view of these competent medical findings, the 
Board must conclude that it was not factually ascertainable 
prior to October 22, 2001, that the veteran met or nearly 
approximated the criteria for a rating in excess of 20 
percent under former Diagnostic Code 5293.

For these reasons, the Board concludes that the record does 
not reflect it was factually ascertainable that the veteran 
was entitled to a rating of at least 40 percent for her 
service-connected low back disorder prior to October 22, 
2001.  Accordingly, the claim must be denied.

III.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu, supra.  

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for an upper back 
(thoracic spine) disorder.

The Board finds that a thorough review of the competent 
medical evidence, to include VA medical examinations 
conducted in October 1997, March 2002, and July 2005, does 
not reflect the veteran has been diagnosed with a chronic 
disability of the thoracic spine.  Granted, she has 
complained of thoracic spine pain, to include the October 
1997 and March 2002 examinations.  However, X-rays conducted 
of the thoracic spine in October 1997 and September 2000 did 
not indicate any impairment of this spine.  Although he was 
found to have muscle spasm in the cervical, thoracic, and 
lumbar areas on the March 2002 examination, these symptoms 
appear to have been attributed to her already service-
connected low back and cervical spine disorders.  In short, 
the competent medical evidence does not confirm that she has 
a chronic disability of the upper back for which service 
connection has not already been established.

The Board wishes to make it clear that it has no reason to 
doubt that the veteran may experience pain in the upper back 
(thoracic spine).  However, this in and of itself does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (symptoms such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for an upper back 
(thoracic spine) disorder.


IV.  Conclusion

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
current appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal must be denied.


ORDER

Entitlement to an increased rating for the service-connected 
low back disorder, currently evaluated as 40 percent 
disabling, is denied.

Entitlement to an effective date earlier than October 22, 
2001, for the assignment of a 40 percent rating for the 
service-connected low back disorder, is denied.

Entitlement to service connection for an upper back (thoracic 
spine) disorder is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


